DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on January 05, 2022 is acknowledged.
Claims 27-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0124934 A1 to Rabbitte et al (hereinafter “Rabbitte”; cited by Applicant).
As to claim 1, Rabbitte discloses a device for gripping a guidewire, comprising: 
a body (20) having a distal end (22) , a proximal end (24) and a substantially uniform opening therethrough (Fig. 2 illustrates uniform inner diameter through 20);
a collet (60) having a plurality of fingers (Figs. 2, 3 show two fingers – upper and lower) spring biased toward an open position (collet 60 is biased in the open position para [0023]); 
a cap (30) for engaging the collet and compressing the fingers of the collet when the cap is tightened to the body portion (inner tapered surface 34 of cap 30 compresses fingers of collet and cap 30 may be threadably attached to the body 20 to retain the collet 60 para [0023]), the cap configured to receive an end of a guidewire and including an opening (32) through which a guidewire can pass (para [0028]);
a tubular sleeve (68) having a distal end (74), a proximal end (72), and a lumen (76) extending therethrough for receiving the collet (para [0024]); and


As to claim 2, Rabbitte discloses the device of claim 1, wherein the body further comprises threads on the distal end, and the cap includes an opening having threads, the threads in the opening receiving the threads on the first end to tighten the cap to the body (“Cap 30 may be threadably attached to the body 20” para [0022]).

As to claim 3, Rabbitte discloses the device of claim 2 wherein the collet comprises multiple substantially parallel, longitudinally-extending fingers (Fig. 2 shows collet 60 comprised of two substantially parallel, longitudinally-extending fingers).

As to claim 4, Rabbitte discloses the device of claim 3, wherein the control lever is attached to the body by a pin (52) so that the control lever can be actuated in an open and closed configuration (para [0027]).

As to claim 17, Rabbitte discloses a method for gripping and maneuvering a guidewire, comprising: 
providing a torque device having a body (20), a collet (60) having a plurality of fingers (Figs. 2, 3 show two fingers – upper and lower) spring biased toward an open position (collet 60 is biased in the open position para [0023]), and a cap (30) for engaging the collet (para [0023]); 
compressing the plurality of fingers of the collet by tightening the cap to the body portion (inner tapered surface 34 of cap 30 compresses fingers of collet and cap 30 may be threadably attached to the body 20 to retain the collet 60 para [0023]), the cap configured to receive an end of a guidewire and including an opening (32) through which a guidewire can pass (para [0028]); 
inserting a guidewire through the body, the collet, and the cap (disposing the guidewire through the lumen para [0010]; Fig. 2 shows the lumen 42 through the body 20, the collet 60 and the cap 30); and 


As to claim 18, Rabbitte discloses the method of claim 17, wherein the body further comprises threads on the distal end, and of the body threads on a proximal end of the cap, the threads on the cap receiving the threads on the distal end of the body to screw the cap onto the body thereby compressing the plurality of fingers on the collet (“Cap 30 may be threadably attached to the body 20” para [0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 5-8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbitte in view of US 1,177,869 A to Kelley.

As to claim 5, Rabbitte discloses the device of claim 4.  Rabbitte does not teach wherein the control lever has a distal end and a proximal end, the distal end of the control lever having a cam.  Kelley teaches wherein the control lever has a distal end and a proximal end, the distal end of the control lever having a cam (Fig. 2 shows a cam at both 21 and 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the control lever of Rabbitte with the control lever of Kelley by simple substitution because one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Both Kelley and Rabbite disclose a control lever with a spring member and actuator that engages opposite ends of the tube.  One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.

As to claim 6, Rabbitte and Kelley make obvious the device of claim 5. Kelley further teaches wherein the cam on the distal end of the control lever engages a cam surface on the proximal end of the tubular sleeve (Figs, 2,3 illustrate a cam surface (near 8) on the sleeve 6).

As to claim 7, Rabbitte and Kelley make obvious the device of claim 6. Kelley further teaches wherein depressing the control lever to the closed position moves the cam into sliding engagement with the cam surface, thereby moving the tubular sleeve distally so that the distal end of the tubular sleeve engages the collet (Compare positions of control lever and cam illustrated in Figs. 2, 3; Fig. 2 shows sleeve 6 moved distally by engagement of control lever with cam).



As to claim 19, Rabbitte discloses the method of claim 18. Rabbitte does not tteach wherein the control lever has a distal end and a proximal end, the distal end of the control lever having a cam, and by depressing the control lever to the closed position, the cam slides along a proximal end of the sleeve to move the sleeve and collet distally toward the cap.  Kelley teaches wherein the control lever has a distal end and a proximal end, the distal end of the control lever having a cam (Fig. 2 shows a cam at both 21 and 28), and by depressing the control lever to the closed position, the cam slides along a proximal end of the sleeve to move the sleeve and collet distally toward the cap (Compare positions of control lever and cam illustrated in Figs. 2, 3; Fig. 2 shows sleeve 6 moved distally by engagement of control lever with cam).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the control lever of Rabbitte with the control lever of Kelley by simple substitution because one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Both Kelley and Rabbite disclose a control lever with a spring member and actuator that engages opposite ends of the tube.  One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.

As to claim 20, Rabbitte and Kelley make obvious the method of claim 19, wherein the cam on the distal end of the control lever slidingly engages a cam surface on the proximal end of the tubular sleeve (Figs, 2,3 illustrate a cam surface (near 8) on the sleeve 6).


Allowable Subject Matter
Claims 9-16 and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Claims 14 and 24 recite the opposite movement of Kelley. That is, Kelley teaches depressing the control lever to the closed position to engage the cam surface. Kelley does not teach wherein depressing the control lever to the open position moves the cam into sliding disengagement with the cam surface.  Regarding claims 9 and 21, US 9,375,553 B2 discloses a tapered distal end on a tubular sleeve (24, Figs. 2, 4). However, there is no teaching, suggestion or motivation to combine with Rabbitte since Rabbitte already has a tapered surface 34 on the cap 30 to close the collet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791